DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner amended claims with obvious minor correction on 06/19/2021.

The application has been amended as follows:


CLAIM AMENDMENTS FOR 16/640606


6, wherein the guest is
located at a hotel and the external phone system is the hotel's PBX system.

19. (Currently Amended) The computer program product of claim 16, wherein:
the registration includes time information for the registration, including a check-in
date and a check-out date; and
activating calling features based on the registration comprises activating the calling features at the time of the check-in date.


20. (cancelled)



Reasons for Allowance


Claims 6-16 and 19 are allowed.

The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious all the limitations in the base claim 6 and Claim 16. 





Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed Gary LaFontant whose telephone number is 571-272-3037.  The examiner can normally be reached on Monday-Friday from 7:00AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/GARY LAFONTANT/           Examiner, Art Unit 2646